Citation Nr: 0414284	
Decision Date: 06/03/04    Archive Date: 06/10/04

DOCKET NO.  03-25 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
back injury.

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for residuals of a 
shrapnel wound of the left ear.

3.  Entitlement to an increased (compensable) rating for a 
scar of the forehead from a shrapnel wound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel
INTRODUCTION

The veteran had active military service from October 1942 to 
October 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2003 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA). 

Although the RO adjudicated the issues of service connection 
for residuals of a back injury and residuals of a shrapnel 
wound of the left ear on a de novo basis, the issue was 
initially denied by the RO in February 1948, and the veteran 
did not perfect an appeal from that rating decision.  
Therefore, the claims can only be reopened upon submission of 
new and material evidence.  The veteran was not prejudiced by 
the RO's action in that a de novo review is a lower threshold 
in establishing a claim of service connection.  However, the 
Board must initially determine whether the veteran presented 
new and material evidence sufficient to reopen the service 
connection claims because doing so goes to the Board's 
jurisdiction to reach the underlying claims and adjudicate 
them de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).  Accordingly, the Board has modified the issues to 
reflect the appropriate adjudicatory consideration of the 
veteran's claims, as indicated on the title page of this 
decision.

The issues of service connection for residuals of a back 
injury and residuals of a shrapnel wound of the left ear, as 
well as the issue of an increased rating for a scar of the 
forehead from a shrapnel wound are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  

The Board, however, will decide the issues regarding new and 
material of evidence to reopen claims of seeking service 
connection for residuals of a back injury and residuals of a 
shrapnel wound of the left ear.




FINDINGS OF FACT

1.  An RO decision in February 1948 denied the veteran's 
claim of service connection for residuals of a back injury.

2.  Evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.

3.  An RO decision in February 1948 denied the veteran's 
claim of  service connection for residuals of a shrapnel 
wound of the left ear.

4.  Evidence received since that decision is neither 
cumulative nor redundant and raises a reasonable possibility 
of substantiating this claim.


CONCLUSIONS OF LAW

1.  The February 1948 decision of the RO denying service 
connection for residuals of back injury is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  Evidence received since that decision is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2003).

3.  The February 1948 decision of the RO denying service 
connection for residuals of a shrapnel wound of the left ear 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

4.  Evidence received since that decision is new and 
material, and this claim is reopened.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  In light of the favorable 
dispositions of the issues the Board is deciding, further 
discussion of compliance with the VCAA is not necessary. 

Legal Criteria

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  This regulation defining new and 
material evidence was in effect prior to August 29, 2001.  

According to the revised 38 C.F.R. § 3.156(a), new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  

The veteran's petition to reopen his service connection 
claims was received in April 2003.  In the statement of the 
case (SOC), the RO cited the pre-August 29, 2001 version of 
38 C.F.R. § 3.156(a).  However, the change in definition of 
what constitutes new and material evidence is applicable to 
the veteran's petition to reopen his claims, as that petition 
was filed after August 29, 2001.  66 Fed. Reg. 45,630 (Aug. 
29, 2001).  Accordingly, the Board has applied the revised 
version of 38 C.F.R. § 3.156(a) in deciding the issues on 
appeal with respect to new and material evidence.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit Court noted that new evidence could be 
sufficient to reopen a claim if it could contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.

For the purpose of determining whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its probative weight, is to be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence to be 
considered is that added to the record since the last final 
denial on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).

Analysis

The RO denied service connection for residuals of a back 
injury and for residuals of shrapnel wound of the left ear in 
February 1948 on grounds that the disabilities were not shown 
by the evidence of record.  The veteran was informed of that 
decision by letter dated that same month, and did not appeal 
within the one year prescribed period.  The February 1948 
decision is the last final denial of the claims on any basis.    

The Board's analysis of the evidence submitted for the 
purposes of the reopening the veteran's claims must include a 
review of all of the evidence submitted since the February 
1948 RO rating action.  The Board will, however, first review 
the evidence that was before the RO in February 1948 when the 
veteran's claims were last considered.  The evidence of 
record in February 1948 included service medical records and 
his original claim for compensation for residuals of a back 
injury and residuals of a shrapnel wound of the left ear.

With respect to the back injury, a separation physical 
examination, performed in October 1945, showed a normal 
musculoskeletal system.  The veteran gave a history of 
experienced pain in the lumbar area during October 1945.  He 
made no reference to a back injury.  In the veteran's 
original claim for compensation received in August 1947, he 
referred to a "spine condition" in August 1944, but again 
made no mention of a back injury.  

With respect to the shrapnel wound of the left ear, service 
medical records are silent for complaints or findings of a 
shrapnel wound of the left ear.  In the veteran's original 
claim for compensation received in August 1947, he referred 
to a shrapnel wound to the left ear in October 1944.  He 
provided no further detail about the claimed shrapnel wound.

Evidence added to the record since February 1948 includes a 
statement from a chiropractor, a report of a VA examination, 
and statements from the veteran in support of his application 
to reopen his service connection claims.  

With respect to the back injury, in an April 2003 statement, 
D. J. G., D.C., indicates that the veteran had thoraco-lumbar 
spine weakness and disability due to prior trauma.  There was 
evidence of T11-T12 compression fractures, plus L4-L5 
spondylolisthesis.  The chiropractor remarked that these 
problems were from longstanding deterioration stemming from 
severe fracture-level injury at the above-stated levels.  

On VA examination in May 2003, the veteran reported that he 
might have fallen and injured his back while engaged in 
combat.   The diagnoses were status post lumbosacral strain 
with history of T11-T12 compression fractures plus L4-L5 
spondylolisthesis; and marked advanced spondylosis of the 
lumbar spine with first degree spondylolisthesis of L4 and 
L5, more likely than not secondary to previous lower back 
injury.  The examiner remarked that the veteran's claims file 
was not available for verification of the injuries that the 
veteran reported.

Received in July 2003 was a statement from the veteran in 
support of his application to reopen his claim of service 
connection for back injury.  He essentially reiterated his 
history of having injured his back during combat. 

The statement from the chiropractor does not explicitly link 
current thoraco-lumbar spinal disability to service.  However 
the statement combined with the veteran's combat record 
raises a reasonable possibility of substantiating the claim.  
Accordingly, the Board finds that this additional evidence is 
both new and material to reopen the claim of 
service connection for residuals of a back injury.

With respect to the shrapnel wound of the left ear, the 
veteran provided a statement, received in July 2003, in 
support of his application, in which he described an incident 
when the enemy through a grenade at his foxhole and the 
fragments hit him in the left side of his head, near the ear.  

The record shows that the veteran was awarded the Silver 
Star, the Purple Heart and the Combat Infantryman Badge.  

The veteran's July 2003 statement is sufficient to establish 
one of three elements needed to prevail in claim for service 
connection, namely, service incurrence of the shrapnel wound 
of the left ear.  Accordingly, the Board finds that this 
additional evidence is new and material to reopen the claim 
of service connection for residuals of a shrapnel wound of 
the left ear.  


ORDER

New and material evidence has been presented to reopen the 
claim of service connection for residuals of a back injury; 
and to this extent, the appeal is granted.

New and material evidence has been presented to reopen the 
claim of service connection for residuals of a shrapnel wound 
of the left ear; and to this extent, the appeal is granted.
REMAND

With respect to the back injury, the VA examiner noted that 
the veteran's file was not available.  

With respect to left ear, there is no competent medical 
evidence of record of current disability, if any, and whether 
such scarring, if any, is attributable to a shrapnel wound in 
service.  

Additionally, regarding the rating for the forehead scar, the 
May 2003 report of a VA examination did not contain any scar 
findings. 

Accordingly, this case is REMANDED to the RO for the 
following development:  

1.  Ask the veteran for medical records 
of treatment of his back prior to 2003. 

2.  Schedule the veteran for a VA 
examination to obtain a medical opinion 
as whether current back disability had 
onset in service. 

3.  Schedule the veteran for a VA 
examination to determine whether he has a 
shrapnel scar on the left ear and to 
determine the current severity of the 
service-connected forehead scar.  The 
examiner should state whether the 
forehead scar is disfiguring.

4.  The veteran's file must be made 
available to the examiners for review. 

5.   After the above development, 
adjudicate the claims on the merits in 
light of any additional evidence 
obtained.  On rating the forehead scar, 
consider Diagnostic Code 7800 and the 
revised rating criteria.  
If any benefit sought on appeal is not 
granted, prepare a supplemental statement 
of the case and return to the Board. 

The veteran has the right to submit additional evidence and 
argument on the matter he Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



